    
   
  
   
   
  
   
   
   

Case 20-10343-LSS Doc 5032 _ Filed 05/25

Wf. Oum Ww an hee
Ea ~ -
Fiat De combrrnd xt Dad

eens week “Si Spat pa
oat aes

6 Ake Dyin ade Sth ee
Dot hime wa ae

rary Quins a mA Diced SE omit Derspiam
pit SBA ao saad cael

cmd “Fgard Snkea Goatees ORS
cee
pa Sela

Jase Comnr> aaah ALL,

  

    
Case 20-10343-LSS Doc 5032 Filed 05/25/21 Page

Gad Vera Brod DAS QDs
WA ONE Onn i) rik. mon Bald vt note t
nA Tiny Th Brags ow mes

@ Wa Br OL i

pai ai WM

Vs

AY We OA

stay cuuc | ms

 
 
Case 20-10343-LSS Doc 5032 Filed 05/25/21 Po

Faye Y

So youask ma hour ct has alkcotec! mt.

yh.
+ have eyo tlona | erg em tracablethpu

c Lead fiat Pd years of 8 26 aL

alot 9 ug’
cee oee ign thr Pu t (Pe would f
is para a il

ke From y

"Fal Mh’ Pooch hele UU
C eVep cual (7
bch us not | ete oe i ana) of)
een We (te ven n

Cae KE sea ea eee ot lo gee L
tel c cAlpedd tepards IMe-

Qe celal ey Th (ever Sf SQMe , She com} Id nor
sand me twueluir er Were , set q fi
mistake Wey ed dr have |, sce pn A [one tye
Nrouy,, rove heen nf anu at Crises
ori go YK fimes av oe nay

La segVentol Acalth a ronete so
per Gnd) LC hauch crak of

ore Cer hes -W hte

6 ane OB Fe mo a te Qin

Comd $40)5 (te jh ee ene
heeause i dent com Sti pie ost

 
Case 20-10343-LSS Doc 5032 Filed 05/25/21 Page5of5

30 40 LOY
11S
LgMNYE sp

1 Vv)
“HOI ADI
Yu}

JUVM
' ino

™m
=
Ss
=
ey,
nm ;
an |
=
a
co
Gy

“Vhetie \S $0 Much Wore thot happen ed)

Se yueh More UL went Thar
rte untarn Fr as to 0 illest e
HO Net wong

lie the gina
ao sabe WK Ce ynihcu s
: Fu ofc ever ot

posse as
Sie 10
usd and old tt , eve

Wo?

Fight, voit musel P

 
